F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         JUN 30 1999
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MORRIS MYERS,

               Plaintiff-Appellant,

    v.                                                  No. 98-4161
                                                  (D.C. No. 97-CV-822-C)
    THIRD JUDICIAL DISTRICT                              (D. Utah)
    COURT; SALT LAKE COUNTY;
    STATE OF UTAH; WILLIAM B.
    BOHLING, Judge, Third Judicial
    District Court,

               Defendants-Appellees,

    and

    MUTUAL MORTGAGE SERVICES,

          Defendant-Intervenor-Appellee.




                           ORDER AND JUDGMENT           *




Before PORFILIO , BARRETT , and HENRY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       This appeal is taken from the district court’s dismissal of plaintiff’s action

brought pursuant to 42 U.S.C. § 1983. Plaintiff claimed that the defendants

violated his constitutional rights by entering a state court judgment for judicial

foreclosure of a promissory note and trust deed in favor of Mutual Mortgage

Services, Inc., intervenor/appellee in this action. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

       In an earlier appeal, we affirmed the district court’s entry of a preliminary

injunction in favor of Mutual Mortgage Services, Inc.,     see Myers v. Third Judicial

Dist. Court , No. 97-4201, 1998 WL 438635 (10th Cir. July 14, 1998)

(unpublished order and judgment),     cert. denied, 119 S. Ct. 874 (1999), finding

that appeal to be both frivolous and abusive.     Id. at **3. We also noted that this

action is in essence a challenge to a state court decision with which plaintiff

disagrees, and over which federal courts lack jurisdiction. See      District of

Columbia Court of Appeals v. Feldman       , 460 U.S. 462, 486, 103 S. Ct. 1303,

75 L. Ed. 2d 206 (1983);    Van Sickle v. Holloway , 791 F.2d 1431, 1436 (10th Cir.

1986). Id.


                                            -2-
       The district court subsequently dismissed the action, recognizing its lack of

jurisdiction to review the final judgment of a state court. We review the district

court’s dismissal for lack of subject matter jurisdiction de novo.           See Kiowa

Indian Tribe of Okla. v. Hoover     , 150 F.3d 1163, 1165 (10th Cir. 1998).

       Review of decisions of state courts is barred by the doctrine of

Rooker -Feldman . See Rooker v. Fidelity Trust Co. , 263 U.S. 413, 414-16 (1923);

Feldman , 460 U.S. at 482. This is true even if the challenge to judicial

proceedings alleges “that the state court’s action was unconstitutional. Review of

those decisions may be had only in [the Supreme] Court.”               Feldman , 460 U.S. at

486. Moreover, Feldman prohibits not only direct review of state court judgments

by lower federal courts, it also prohibits “those federal courts from issuing any

declaratory relief that is ‘inextricably intertwined’ with the state court judgment.”

Facio v. Jones , 929 F.2d 541, 543 (10th Cir. 1991) (quoting            Feldman , 460 U.S.

at 482 n.16).

       Mr. Myers’s argument that the decision he is challenging as

unconstitutional was issued by the Utah Court of Appeals, not the Utah Supreme

Court, does not change the fundamental principle that the losing party “in state

court is barred from seeking what in substance would be appellate review of the

state judgment in a United States district court based on the losing party’s claim

that the state judgment itself violates the loser’s federal rights.”         Johnson v. De


                                              -3-
Grandy , 512 U.S. 997, 1005-06 (1994);   see also Anderson v. Colorado , 793 F.2d
262, 263 (10th Cir. 1986) (“It is well settled that federal courts are without

authority to review state court judgments where the relief sought is in the nature

of appellate review.”).

      The district court correctly concluded it lacked jurisdiction to entertain

this action.

      AFFIRMED . The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     James E. Barrett
                                                     Senior Circuit Judge




                                          -4-